Exhibit 10.07
 
TECHNOLOGY TRANSFER AND ASSIGNMENT AGREEMENT (“Agreement”), dated as of June 4,
2010, by and between Lederman & Co., LLC, a Delaware limited liability company
(“Assignor”); and Krele Pharmaceuticals, Inc., a Delaware corporation, with its
principal business address at 9 West 57th, 26th Floor, New York, New York 10019
(“Assignee”).


BACKGROUND
 
A.           Assignor owns and possesses technology, data, information, trade
secrets, know-how and other proprietary rights related to isometheptene mucate
(the “ICA IP”).
 
B.           Assignor wishes to have the ICA IP further developed and
commercialized by Assignee.
 
C.           Assignor is willing to transfer and assign its entire right, title
and interest in the ICA IP to Assignee subject to the terms and conditions of
this Agreement.
 
In consideration of the mutual promises and covenants expressed herein, and
other good and valuable consideration, the receipt and sufficient of which is
hereby acknowledged, the parties agree as follow:
 
1.           ICA Asset Transfer and Assignment.


(a)           For purposes of this Agreement, “ICA Assets” means all proprietary
rights in the ICA IP, including, without limitation, all patentable subject
matter, all resulting patent applications and patents (if any), all copyright
and trade secret rights, and all technical, scientific, medical and
manufacturing information, documents, data (including market research data),
designs, know-how, show-how, prototypes, software, trade secrets and other
proprietary information relating to, claiming or covering the ICA IP and
inventions described therein; all rights to commercialize such inventions; and
all benefits and rights resulting therefrom.


(b)           Assignor hereby transfers, assigns, conveys and delivers to
Assignee its entire right, title and interest in and to the ICA Assets.


(c)           Assignor hereby assumes all right, title, and interest in and to
the ICA Assets.


2.           Consideration.  In consideration of Assignor’s transfer of the ICA
Assets to Assignee, Assignee shall issue to Assignor 1,500,000 shares of
Assignee’s common stock, $0.01 per value per share, in accordance with the terms
of a subscription agreement, dated as of the date hereof (the “Subscription
Agreement”).


3.           Representations.


(a)           Assignor represents and warrants to Assignee as follows:  (i) the
execution, delivery and performance of this Agreement by Assignor does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound; (ii) Assignor has not granted
any rights to any ICA Assets to any third person or entity; and (iii) Assignor
is the owner of its entire right, title and interest in and to the ICA Assets,
free and clear of all liens, encumbrances and contractual restrictions.


(b)           Assignor further represents and warrants to Assignee as follows:
(i) to Assignor’s knowledge, the use the ICA Assets does not conflict with, or
infringe, the rights of any third person or entity; and (ii) Assignor has not
received any communications alleging that Assignor the use of the ICA Assets
violates any of the patents, trademarks, service marks, tradenames, domain
names, copyrights, trade secrets or other proprietary rights or processes of any
other person or entity.


4.           Covenants; Further Assurances.


(a)           For purposes of this Agreement, “Successors” means, as applicable,
a party’s successors and assigns.


(b)           Assignor (for itself and its Successors) hereby covenants with
Assignee and its Successors, that Assignor and its Successors, will do execute
and deliver, or will cause to be done, executed and delivered, all such further
acts, transfers, assignments, conveyances, powers of attorney and assurances for
the better assuring, conveying and confirming unto Assignee and its Successors,
their entire right, title and interest in the ICA Assets as Assignee and its
Successors shall require.


 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(c)           Without limiting Section 4(b), Assignor covenants that (i) it
will, upon request, provide Assignee promptly with all pertinent facts and
documents relating to ICA IP as may be known and accessible to it; (ii) it will
testify as to the same in any interference, litigation or proceeding related
thereto; and (iii) it will promptly sign, execute, make and do all such deeds,
documents, acts and things as Assignee may reasonably require: (A) to apply for,
obtain, register and vest in the name of Assignee alone (unless Assignee
otherwise directs) patents, copyrights, trademarks or other analogous protection
in any country throughout the world relating to the ICA Assets and when so
obtained or vested to renew and restore the same; (B) to defend any judicial,
opposition or other proceedings in respect of such application and any judicial,
opposition or other proceeding, petition or application for revocation of any
such patent, copyright, trademark or other analogous protection; and (C) to
evidence, perfect, maintain, defend and enforce all of Assignee’s rights in
patents, copyrights, trademarks, trade secrets, or other intellectual property
rights relating to the ICA Assets in any and all countries.
 
(d)           If Assignee is unable to secure the signature of Assignor on any
application for patent, copyright, trademark or other analogous registration or
other documents regarding any legal protection relating to an ICA Asset,
Assignor hereby irrevocably designates and appoints Assignee and its duly
authorized officers and agents as its agent and attorney-in-fact, to act for and
in its behalf and stead to execute and file any such application or applications
or other documents and to do all other lawfully permitted acts to further the
prosecution and issuance of patent, copyright or trademark registrations or any
other legal protection thereon with the same legal force and effect as if
executed by Assignor.  Assignee acknowledges that the scope of the agency and
power of attorney created by this Section 4(d) is limited to the furtherance of
the prosecution and issuance of patent, copyright or trademark registrations or
other legal protection thereon.
 
(e)           Assignor agrees that any breach of this Agreement by it will cause
irreparable damage to Assignee and that in the event of such breach Assignee
shall have, in addition to any and all remedies of law, the right to an
injunction, specific performance or other equitable relief  to prevent the
violation of its obligations hereunder.
 
5.           Miscellaneous.
 
(a)           Choice of Law.  This Agreement shall be construed, governed,
interpreted and applied in accordance with the laws of the State of  New York,
without regard to conflict of laws principles.
 
(b)           Severability.  The provisions of this Agreement are severable, and
in the event that any provisions of this Agreement shall be determined to be
invalid or unenforceable under any controlling body of the law, such invalidity
or unenforceability shall not in any way affect the validity or enforceability
of the remaining provisions of this Agreement, provided that the essential
purpose of this Agreement is not frustrated.
 
(c)           No Waiver.  The failure of any party to assert a right under this
Agreement or to insist upon compliance with any term or condition of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.
 
(d)           No Other Agreements. This Agreement and the Subscription Agreement
represent the entire understanding between the parties, and supersede all other
agreements, express or implied, between the parties concerning the subject
matter hereof, and shall not be subject to any change or modification except by
the execution of a written instrument subscribed to by the parties affected
hereto.
 
(e)           Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.
 
(f)           Assignment.  This Agreement shall be binding upon the parties and
their respective Successors.  Without limiting the foregoing, Assignee shall
have the right to assign this Agreement to its Successors, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by said
Successors.
 


 
 [signature page follows]
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be duly
executed as of the date first above written.






LEDERMAN & CO., LLC




/s/ SETH LEDERMAN
By:           Seth Lederman, MD
Title:        Managing Member






KRELE PHARMACEUTICALS, INC.




/s/ PATRICK P. GRACE
Patrick P. Grace
Director






/s/ DONALD W. LANDRY
Donald W. Landry
Director

 
 
 
3